Exhibit 10.1

SECOND AMENDMENT

TO THE TENTH AMENDED AND RESTATED

SYSCO CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

THIS SECOND AMENDMENT TO THE TENTH AMENDED AND RESTATED SYSCO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (this “Amendment”).

WHEREAS, the Tenth Amended and Restated Sysco Corporation Supplemental Executive
Retirement Plan, effective as of August 27, 2010, as amended by that certain
First Amendment thereto, dated May 27, 2011 (the “Plan”), was adopted to provide
certain highly compensated management personnel a supplement to their retirement
pay so as to retain their loyalty and to offer them a further incentive to
maintain and increase their standard of performance;

WHEREAS, the Sysco Corporation MIP Retirement Program (the “Program”) is
attached to, and incorporated as part of, the Plan as Appendix I;

WHEREAS, pursuant to Section 10.1 of the Plan, the Compensation Committee (the
“Committee”) of the Board of Directors of Sysco Corporation may amend the Plan
(including the Program) at any time by an instrument in writing; and

WHEREAS, the Committee has determined to amend the Plan (including the Program)
to (i) clarify that a frozen Participant that later becomes unfrozen remains in
the Plan; (ii) remove references to “Officer Ranking” in the Plan; and
(iii) implement certain changes in the funding of the Plan.

NOW, THEREFORE, the Plan (including the Program) is hereby amended as follows,
effective as of February 16, 2012.

(Capitalized terms used but not otherwise defined herein shall have the meaning
given them in the Plan.)

 

  1. Section 1.36 of the Plan is hereby deleted in its entirety, and Article I
of the Plan is hereby amended by renumbering the sections thereof accordingly.

 

  2. Subsequent to amendment “1” hereunder, Sections 1.57 through 1.61 of the
Plan are hereby amended by renumbering such Sections as Sections 1.60 through
1.64, respectively.

 

  3. Subsequent to amendment “1” and “2” hereunder, Article I of the Plan is
hereby amended by addition of the following definitions:

 

  “1.57 Trust. “Trust” shall mean the trust established pursuant to the Trust
Agreement.

 

  1.58 Trust Agreement. “Trust Agreement” shall mean the Third Amended and
Restated Grantor Trust under the Sysco Corporation Supplemental Executive
Retirement Plan, as may be further amended and/or restated from time to time.

 

  1.59 Trustee. “Trustee” shall mean the trustee as defined in the Trust
Agreement.”

 

  4. Section 2.1 of the Plan is hereby deleted in its entirety and replaced with
the following:



--------------------------------------------------------------------------------

“2.1 Eligibility. Unless otherwise determined by the Compensation Committee in
its sole discretion, only those Company employees who were Participants
(including Frozen Participants) in the Plan as of May 20, 2011 shall be eligible
to participate in the Plan. For purposes of clarification, this Section 2.1 is
not applicable to the Program, which has unique eligibility requirements as set
forth in Section 2.1 of the Program.”

 

  5. Section 2.2 of the Plan is hereby deleted in its entirety and replaced with
the following:

“2.2 Frozen Participation . An Active Participant shall have his participation
frozen (a “Frozen Participant”) as of the earliest of the date he (a) ceases to
be a MIP participant, or (b) transfers from the Company to a Non-Participating
Subsidiary. Article V sets forth special rules that apply to Frozen
Participants.”

 

  6. Article XI of the Plan is hereby deleted in its entirety and replaced with
the following:

“11.1 Payments Under This Plan are the Obligation of the Company. The Company
last employing a Participant shall pay the benefits due the Participant under
this Plan (including the Program); however, should it fail to do so when a
benefit is due, then, except as provided in Section 11.5, the benefit shall be
paid by the Trust. In any event, if the Trust fails to pay for any reason, the
Company still remains liable for the payment of all benefits provided by this
Plan (including the Program).

11.2 Plan May Be Funded Through the Trust. It is specifically recognized by both
the Company and the Participants that the Company may, but is not required to,
purchase life insurance so as to accumulate assets to fund the obligations of
the Company under this Plan (including the Program), and that the Company may,
but is not required to, contribute any policy or policies it may purchase and
any amounts or other assets it finds desirable to the Trust. However, under all
circumstances, the Participants shall have no rights to any of those policies or
any other assets contributed to the Trust; and, likewise, under all
circumstances, the rights of the Participants to the assets held in the Trust
shall be no greater than the rights expressed in this Plan (including the
Program) and the Trust Agreement. Nothing contained in the Trust Agreement shall
constitute a guarantee by any Company that assets of the Company transferred to
the Trust shall be sufficient to pay any benefits under this Plan (including the
Program) or would place the Participant in a secured position ahead of general
creditors should the Company become insolvent or bankrupt. The Trust Agreement
must specify that Participants in this Plan (including the Program) are only
unsecured general creditors of the Company in relation to their benefits under
this Plan (including the Program).

11.3 Reversion of Excess Assets. Sysco may, at any time, request the actuary for
the Plan to determine the present value of the Vested Accrued Benefit assuming
the Vested Accrued Benefit to be fully vested (whether it is or not), as of the
end of this Plan (including the Program) Year coincident with or last preceding
the request, of all Participants and Beneficiaries of deceased Participants for
which all Companies are or will be obligated to make payments under this Plan
(including the Program). For periods prior to a Change of Control, if the fair
market value of the assets held in the Trust, as determined by the Trustee as of
that same date, exceeds the total of the Vested Accrued Benefits of all
Participants and Beneficiaries under this Plan (including the Program), Sysco
may direct the Trustee to return to Sysco the assets which are in excess of the
Vested Accrued Benefits under this Plan (including the Program). For periods
following a Change of Control, if the fair market value of the assets held in
the Trust, as determined by the Trustee as of that same date, exceeds the total
of the Vested Accrued Benefits of all Participants and Beneficiaries under this
Plan (including the Program) by 10%, Sysco may direct the Trustee to return to
Sysco the assets which are in excess of 110% of the Vested Accrued Benefits
under this Plan (including the Program). For this purpose, the present value of
the Vested Accrued Benefits under this Plan (including the Program) shall be
calculated using the data for the preceding Plan Year



--------------------------------------------------------------------------------

brought forward using the assumptions used to determine the actuarially
determined costs according to the appropriate Financial Accounting Standards
Board pronouncements. If there has been a Change of Control, to determine excess
assets, all contributions made prior to the Change of Control shall be
subtracted from the fair market value of the assets held in the Trust as of the
determination date but before the determination is made.

11.4 Participants Must Rely Only on General Credit of the Company. The Company
and the Participants recognize that this Plan (including the Program) is only a
general corporate commitment, and that each Participant is merely an unsecured
general creditor of the Company with respect to any of the Company’s obligations
under this Plan (including the Program).

11.5 Funding of Benefits for Participants Subject to Canadian Income Tax Laws is
Prohibited. No Company employing a Participant whose income is subject to the
Canadian tax laws shall be permitted to fund its obligation to that person
through any rabbi trust, fund, sinking fund, or other financial vehicle even
though under applicable law the assets held to fund the obligation are still
subject to the general creditors of the Company.”

 

  7. Sections 1.51 through 1.55 of the Program are hereby amended by renumbering
such Sections as Sections 1.54 through 1.58, respectively.

 

  8. Article I of the Program is hereby amended by addition of the following
definitions:

 

  “1.51 Trust. “Trust” shall mean the trust established pursuant to the Trust
Agreement.

 

  1.52 Trust Agreement. “Trust Agreement” shall mean the Third Amended and
Restated Grantor Trust under the Sysco Corporation Supplemental Executive
Retirement Plan, as may be further amended and/or restated from time to time.

 

  1.53 Trustee. “Trustee” shall mean the trustee as defined in the Trust
Agreement.”

 

  9. Article XI of the Program is hereby deleted in its entirety and replaced
with the following:

“11.1 Payments Under the Plan (including this Program) are the Obligation of the
Company. The Company last employing a Participant shall pay the benefits due the
Participant under the Plan (including this Program); however, should it fail to
do so when a benefit is due, then, except as provided in Section 11.5, the
benefit shall be paid by the Trust. In any event, if the Trust fails to pay for
any reason, the Company still remains liable for the payment of all benefits
provided by the Plan (including this Program).

11.2 The Plan (including this Program) May Be Funded Through the Trust. It is
specifically recognized by both the Company and the Participants that the
Company may, but is not required to, purchase life insurance so as to accumulate
assets to fund the obligations of the Company under the Plan (including this
Program), and that the Company may, but is not required to, contribute any
policy or policies it may purchase and any amounts or other assets it finds
desirable to the Trust. However, under all circumstances, the Participants shall
have no rights to any of those policies or other assets contributed to the
Trust; and, likewise, under all circumstances, the rights of the Participants to
the assets held in the Trust shall be no greater than the rights expressed in
the Plan (including this Program) and the Trust Agreement. Nothing contained in
the Trust Agreement shall constitute a guarantee by any Company that assets of
the Company transferred to the Trust shall be sufficient to pay any benefits
under the Plan (including this Program) or would place the Participant in a
secured position ahead of general



--------------------------------------------------------------------------------

creditors should the Company become insolvent or bankrupt. The Trust Agreement
must specify that Participants in the Plan (including this Program) are only
unsecured general creditors of the Company in relation to their benefits under
the Plan (including this Program).

11.3 Reversion of Excess Assets. Sysco may, at any time, request the actuary for
the Plan to determine the present value of the Vested Accrued Benefit assuming
the Vested Accrued Benefit to be fully vested (whether it is or not), as of the
end of the Plan Year coincident with or last preceding the request, of all
Participants and Beneficiaries of deceased Participants for which all Companies
are or will be obligated to make payments under the Plan (including this
Program). For periods prior to a Change of Control, if the fair market value of
the assets held in the Trust, as determined by the Trustee as of that same date,
exceeds the total of the Vested Accrued Benefits of all Participants and
Beneficiaries under the Plan (including this Program), Sysco may direct the
Trustee to return to Sysco the assets which are in excess of the Vested Accrued
Benefits under the Plan (including this Program). For periods following a Change
of Control, if the fair market value of the assets held in the Trust, as
determined by the Trustee as of that same date, exceeds the total of the Vested
Accrued Benefits of all Participants and Beneficiaries under the Plan (including
this Program) by 10%, Sysco may direct the Trustee to return to Sysco the assets
which are in excess of 110% of the Vested Accrued Benefits under the Plan
(including this Program). For this purpose, the present value of the Vested
Accrued Benefits under the Plan (including this Program) shall be calculated
using the data for the preceding Plan Year brought forward using the assumptions
used to determine the actuarially determined costs according to the appropriate
Financial Accounting Standards Board pronouncements. If there has been a Change
of Control, to determine excess assets, all contributions made prior to the
Change of Control shall be subtracted from the fair market value of the assets
held in the Trust as of the determination date but before the determination is
made.

11.4 Participants Must Rely Only on General Credit of the Company. The Company
and the Participants recognize that the Plan (including this Program) is only a
general corporate commitment, and that each Participant is merely an unsecured
general creditor of the Company with respect to any of the Company’s obligations
under the Plan (including this Program).

11.5 Funding of Benefits for Participants Subject to Canadian Income Tax Laws is
Prohibited. No Company employing a Participant whose income is subject to the
Canadian tax laws shall be permitted to fund its obligation to that person
through any rabbi trust, fund, sinking fund, or other financial vehicle even
though under applicable law the assets held to fund the obligation are still
subject to the general creditors of the Company.”

 

  10. Except as specifically amended hereby, the Plan shall remain in full force
and effect as prior to this Amendment.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sysco Corporation has caused this Amendment to be executed
as of this 16th day of February, 2012, effective as set forth herein.

 

SYSCO CORPORATION By:   /s/ Russell T. Libby

Name:

Title:

 

Russell T. Libby

Senior Vice President, General Counsel and Corporate Secretary

 

ATTEST: By:   /s/ Thomas P. Kurz

Name:

Title:

 

Thomas P. Kurz

Vice President, Deputy General

Counsel and Assistant Secretary